     Case: 1:19-cv-02442-JPC Doc #: 27 Filed: 06/08/21 1 of 5. PageID #: 2086




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

ADAM M. DEVORE,                           )     Case No. 1:19-cv-02442
                                          )
       Petitioner,                        )     Judge J. Philip Calabrese
                                          )
v.                                        )     Magistrate Judge
                                          )     William H. Baughman, Jr.
HAROLD MAY, Warden,                       )
                                          )
        Respondent.                       )
                                          )

                             OPINION AND ORDER

      Petitioner Adam DeVore filed a petition for a writ of habeas corpus. With his

petition, Petitioner moved to expand the record and amend his petition. (ECF No. 4.)

His brief made clear that the amendment he sought was the inclusion of additional

record material as exhibits to the petition. (Id., PageID #368.) Before Respondent

answered the petition, Mr. DeVore moved for a complete record of proceedings in the

State courts. (ECF No. 8.) The Magistrate Judge denied the pending motions as

premature. (ECF No. 9.) Petitioner sought reconsideration of the order (ECF No. 10),

which the Magistrate Judge denied (ECF No. 12).

      After Respondent filed the record, Petitioner moved to compel the filing of a

complete State court record. (ECF No. 17.) Specifically, Petitioner sought to include

in the record transcripts from (1) three hearings involving a plea of not guilty by

reason of insanity, (2) a hearing to remove counsel, and (3) a suppression hearing.

(ECF No. 17-1, PageID #1601.) In response to the motion, Respondent made these

transcripts part of the record in this action. (See ECF No. 18; ECF No. 18-1; ECF
    Case: 1:19-cv-02442-JPC Doc #: 27 Filed: 06/08/21 2 of 5. PageID #: 2087




No. 18-2; ECF No. 18-3; ECF No. 18-4 & ECF No. 18-5.) In addition, Petitioner sought

various record materials from his initial appearance and arraignment, transcripts of

court proceedings where the recordings are inaudible, the pre-sentence report, and

various motions, among other things. (ECF No. 17-1, PageID #1602–07.) Petitioner

also moved to renew his earlier motion filed with his petition to expand the record

and amend his petition. (ECF No. 21.)

      In an order dated February 1, 2021, the Magistrate Judge denied the pending

motions to expand and supplement the record. (ECF No. 24.) After setting forth the

procedural background (id., PageID #1799–1804), the Magistrate Judge’s order

analyzed the motion under the governing habeas rules (id., PageID #1804–05).

Considering Petitioner’s arguments and how the materials sought for purposes of

supplementing the record relate to the specific claims Petitioner asserts, the

Magistrate Judge denied the motion. (Id., PageID #1806.) Petitioner objects to the

Magistrate Judge’s order. (ECF No. 25.)

                            STANDARD OF REVIEW

      Under 28 U.S.C. § 636(b)(1)(A), a magistrate judge may “hear and determine

any pretrial matter pending before the court,” with certain exceptions not relevant

here. Under this statute, a judge “may reconsider any pretrial matter under this

subparagraph (A) where it has been shown that the magistrate judge’s order is clearly

erroneous or contrary to law.” Id. Accordingly, an order of a magistrate judge does

not receive de novo review, as does a report and recommendation made under 28

U.S.C. § 636(b)(1)(B).   “A finding is ‘clearly erroneous’ when, although there is

evidence to support it, the reviewing court . . . is left with the definite and firm
                                          2
    Case: 1:19-cv-02442-JPC Doc #: 27 Filed: 06/08/21 3 of 5. PageID #: 2088




conviction that a mistake has been committed.” Hagaman v. Commissioner, 958 F.2d

684, 690 (6th Cir. 1992) (quoting United States v. United States Gypsum Co., 333 U.S.

364, 398 (1948)).

      Pro se pleadings generally are liberally construed and held to less stringent

standards than formal papers drafted by lawyers. Williams v. Curtin, 631 F.3d 380,

383 (6th Cir. 2011). Against the backdrop of these standards, the Court construes

Petitioner’s objection to the order of the Magistrate Judge as a motion for

reconsideration under the statute.

                                     ANALYSIS

      First, Petitioner objects to the finding that transcripts from the arraignment,

a bond hearing, and certain pages of the trial transcript are not available. (ECF

No. 25, PageID 1810–11.) Contrary to Petitioner’s claim, the Magistrate Judge did

not make a finding that any of these materials are likely not available. (See id.,

PageID #1810.) Instead, the Magistrate Judge’s order recites that was Respondent’s

position. (ECF No. 24, PageID #1803.) With respect to these specific materials, the

Magistrate Judge determined that good cause for discovery did not exist under Rule 6

of the Rules Governing § 2254 Cases. Petitioner did not specifically seek discovery,

but given Respondent’s position and efforts to provide the State court record,

discovery would have been a procedural means to address Petitioner’s professed

concerns about the condition of the record.        Further, the Magistrate Judge

determined that these materials are not relevant to any of the claims Petitioner

asserts in his habeas petition. Petitioner maintains that they relate to Claim Nine

(ECF No. 25, PageID #1810, 1811), which relates to ineffective assistance of appellate
                                          3
    Case: 1:19-cv-02442-JPC Doc #: 27 Filed: 06/08/21 4 of 5. PageID #: 2089




counsel (ECF No. 1-2, PageID #111). Petitioner can make his argument in Claim

Nine on the record as it stands. He has made no showing that transcripts from the

bond hearing or arraignment bear on the effectiveness of appellate counsel.

Therefore, the Court cannot say that the Magistrate Judge’s determination is clearly

erroneous or contrary to law.

      Next, Petitioner seeks to supplement the record with documents admitted at

trial—medical records and reports and certain photos. (ECF No. 25, PageID #1812.)

He claims these materials relate to Claim One (manifest weight of the evidence) (ECF

No. 1-2, PageID #42), Claim Two (insufficient evidence) (id., PageID #51), and Claim

Six (ineffective assistance of appellate counsel regarding a failure to raise discovery

issues) (id., PageID #84). With respect to Claims One and Two, the Magistrate Judge

correctly determined that habeas review limits the Court to consideration of the

evidentiary record before the State courts. (ECF No. 24, PageID #1806.) As for Claim

Six, the materials might possibly bear on counsel’s competence, but the Magistrate

Judge determined the proceedings in the State courts pursuant to Rule 26(B) provides

the proper record on habeas review.        (Id.)   The Court cannot say that this

determination is clearly erroneous or contrary to law.

      Petitioner also seeks reports relating to State court proceedings on a plea of

not guilty by reason of insanity. (Id.) These, he claims, are relevant to Claim Nine.

(Id.) Again, Petitioner can make his argument in Claim Nine regarding ineffective

assistance of appellate counsel based on the record as it stands.




                                          4
    Case: 1:19-cv-02442-JPC Doc #: 27 Filed: 06/08/21 5 of 5. PageID #: 2090




      Finally, beyond these specific objections, Petitioner directs his arguments to

the merits of his habeas claims.    (See ECF No. 25, PageID #1808–10, PageID

#1812–13.) Therefore, the Court does not address them at this time.

                                 CONCLUSION

      For the foregoing reasons, the Court cannot say that the Magistrate Judge’s

order is clearly erroneous or contrary to law. (ECF No. 24) Therefore, the Court

OVERRULES Petitioner’s objection to the order. (ECF No. 25)

      SO ORDERED.

Dated: June 8, 2021




                                      J. Philip Calabrese
                                      United States District Judge
                                      Northern District of Ohio




                                         5
